Title: From John Adams to Thomas McKean, 11 December 1814
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy December 11. 1814

I wish to recommend to your Benediction, the Gentleman who will have the honour to present to you, this Letter. Mr Francis C. Gray, a Son of our late Lt. Governor, who after an Education at our University, two Years travels in Europe and three Years Studies at the Bar, has Wisdom enough to wish to See more of his native Country. And Who, or what can he more rationally wish to See, than the oldest statesman in Ameria
I dare not ask any questions about national faith; national Credit, national honour, or even national Pride, or Vanity.
Now Gerry is gone I am left alone: and I am very much inclined to Say
“Noise and Vanity begone”
“I would be silent and alone.”
I will not say that Gerry has foreseen the Evil and hid himself, for he never flinched from any danger. But he has been taken away from the Evil to come. His amiable Family has not.!
After all; What evil is to come? These times are not half So bad as you and I have Seen without dismay
John Adams